Citation Nr: 1632975	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO. 14-28 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a hiatal hernia with esophagitis and gastritis (hernia disability) since September 30, 2011. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Caleb Smith, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to October 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In his August 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing by live videoconference. To date, the AOJ has not afforded him a hearing and there is no indication that he has withdrawn his hearing request. Therefore, the case is remanded to rectify this procedural due process error and to afford him an opportunity to present testimony to the Board via videoconference. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video Board hearing at the earliest available opportunity. The AOJ should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015). 

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

